Citation Nr: 1022535	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial rating for service-
connected bilateral pes planus, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1968.  The Veteran also had service with the U.S. Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands in March 2008 and January 
2009.  This matter was originally on appeal from a May 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for plantar 
fasciitis and metatarsalgia, including as secondary to 
service connected bilateral pes planus, have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The preponderance of the evidence shows that the service 
connected bilateral pes planus more closely approximates 
moderate pes planus with weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achillis, and pain 
on manipulation and use of the feet.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for service-connected bilateral pes planus have not 
been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in February 2005 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in May 2004 and June 2009.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he is entitled to a rating higher 
than 10 percent for his service-connected bilateral pes 
planus.  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based as far as practical on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2009).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  

The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

The RO has rated the Veteran's service-connected bilateral 
pes planus as ten percent disabling under Diagnostic Code 
5276.  Under Diagnostic Code 5276 for flatfoot, a 10 percent 
rating, regardless of whether the condition is unilateral or 
bilateral, indicates it is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendon Achilles, and pain on manipulation and use of the 
feet.  A 30 percent rating for bilateral pes planus requires 
a severe condition with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent rating for 
bilateral pes planus requires a pronounced condition 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendon Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2009).

The Board has reviewed all the evidence of record.  In a May 
2004 VA Compensation and Pension Examination, the Veteran was 
diagnosed with bilateral pes planus, moderate in severity.  
The Veteran indicated that his pain was progressively worse.  
He treated the pain with rest and elevation.  The Veteran 
also wore soft shoes.  The Veteran did not use corrective 
devices or orthotics.  The Veteran was able to stand between 
1 and 3 hours, and was able to walk between one-quarter and 
one mile.  There was pain on motion while walking.  There 
were weekly or more often flare-ups that lasted less than one 
day.  The Veteran indicated that he was limited in walking 
during flare-ups and had a lack of endurance.  There was no 
instability, tenderness, limited motion, abnormal motion, 
painful motion, crepitus, edema, effusion, swelling, redness, 
stiffness, fatigability, atrophy, spasm, weakness or heat.  
The skin was normal, the gait was normal and there was no 
evidence of abnormal weight bearing.  Dorsiflexion was to 80 
degrees and plantar flexion was to 25 degrees, bilaterally.  
There was no evidence of malunion or nonunion.  X-rays were 
normal.  The examiner found that there were no significant 
effects on the Veteran's general occupation.  There were mild 
effects on chores and moderate effects on shopping, exercise, 
sports and recreation.  

In a June 2009 VA Compensation and Pension Examination, the 
Veteran reported daily bilateral foot pain.  Treatment 
included rest.  There was no limitation on standing or 
walking.  He used corrective shoes and inserts.  The Veteran 
indicated that the inserts usually helped.  Flare-ups 
occurred when walking barefoot and while wearing tennis shoes 
and would last a few hours.  His gait was normal.  He did not 
have any falls.  He also did not have surgery on his feet.  
The examiner found that the right foot exhibited moderate pes 
planus and the left foot exhibited moderate to severe pes 
planus.  There was no forefoot or midfoot malalignment and no 
Achilles tendon malalignment.  There was no pain on 
manipulation.  Dorsiflexion was 25 degrees and plantar 
flexion was 60 degrees.  After repetition, there was no 
additional limitation based on pain, weakness, fatigue, or 
incoordination.  He had difficulty standing on the toes and 
heels and had discomfort palpable along the courses of the 
plantar tendons bilaterally.  There were no skin changes 
noted.  The Veteran indicated that he would limit some of his 
activities and his feet would be painful at the end of each 
day.  The disability had a mild effect on shopping and a 
moderate effect on exercise and sports.  The Veteran was 
currently employed full time and did not have time lost from 
working in the past year due to his bilateral foot 
disability.  

The Board also reviewed the private medical evidence 
associate with the claims file.  Both private physicians, as 
shown in the May 2008 and October 2008 records, diagnosed the 
Veteran with bilateral plantar fasciitis.  As previously 
indicated, the Veteran's claim for service connection for 
plantar fasciitis was referred to the RO for appropriate 
action.  

Based on the foregoing, the Board finds that an increased 
evaluation is not warranted.  The objective evidence of 
record does not show marked deformity, including pronation or 
abduction.  The Veteran described pain; however, the VA 
examiners found that the pes planus was moderate, not severe.  
Further, in June 2009, there was no pain on manipulation.  
There was no evidence of characteristic callosities and no 
indication of swelling on use.  As such, the symptoms do not 
approximate a 30 percent evaluation under Diagnostic Code 
5276.  

Additionally, the Veteran's condition is not shown to more 
closely approximate the criteria contemplated in a 30 percent 
rating under Diagnostic Code5276 during the entire 
claim/appeal period.  As such, the Board finds that an 
increased evaluation for pes planus is not warranted.  The 
Board considered the most severe manifestations of pes 
planus, and finds that a staged rating would not provide any 
benefit to the Veteran.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In making the above determination, the Board has considered 
the Veteran's complaints of pain and fatigability associated 
with the bilateral foot disability. However, there are no 
objective medical findings that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors resulted in additional functional 
impairment of the Veteran's feet to the extent required for a 
higher rating at any time relevant to either portion of the 
current appeal period.  See DeLuca v. Brown, supra (holding 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion, is recognized as resulting in disability); 38 C.F.R. 
§§ 4.10, 4.40, 4.45.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, after careful review of the available 
diagnostic codes and the evidence of record, the Board finds 
there are no other codes that provide a basis to assign a 
compensable schedular evaluation for the Veteran's bilateral 
pes planus.  

The Board has further considered whether the Veteran's 
bilateral pes planus warrants referral for consideration of a 
higher rating on an extraschedular basis.  38 C.F.R. § 
3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008).  
However, after review of the record, the Board finds that any 
limitations on the Veteran's employability due to the 
service-connected disability have been contemplated in the 
currently assigned noncompensable disability rating under 
Diagnostic Code 5276.  The evidence does not reflect that the 
Veteran's disability necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  The record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant consideration of the 
assignment of an extraschedular rating.  In this regard, the 
Board notes that the VA examiners noted only mild to moderate 
affect on his daily activities.  Moreover, he was employed 
full time and had not lost any work days due to his bilateral 
pes planus.  One examiner found that there were no 
significant effects on the Veteran's general occupation.  
Since application of the regular schedular standards is not 
rendered impracticable in this case, referral of this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for consideration of the assignment of an 
extraschedular evaluation is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

In reaching the above conclusion, the Board notes that, under 
the provisions of 38 U.S.C.A. § 5107(b), any reasonable doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and the 
reasonable-doubt doctrine is not applicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009). 


ORDER

Entitlement to a higher initial rating for service-connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


